department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-1604-00 uilc dollar_figure -00 internal_revenue_service national_office field_service_advice memorandum for district_counsel deborah a butler assistant chief_counsel cc dom fs from subject sec_351 transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend p date date date date b c d f dollar_figuree dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek corporation a corporation b corporations e and f corporation d corporation x issue whether the transactions among corporation b corporation d and corporation a constituted nontaxable i r c sec_368 and sec_351 transactions or a sale of assets by corporation b to corporation a issue whether immediately_after_the_exchange corporation b and corporation d retained the necessary control within the meaning of sec_368 of corporation a to qualify their transfers of property in exchange for stock in corporation a as a sec_351 transaction conclusion we believe the series of transactions among corporation b corporation d and corporation a constituted nontaxable i r c sec_368 and sec_351 transactions rather than a sale of assets by corporation b to corporation a conclusion we believe that immediately_after_the_exchange corporation b and corporation d retained the necessary control within the meaning of sec_368 of corporation a to qualify their transfers of property to corporation a in exchange for stock in corporation a as a sec_351 transaction facts overview the following transactions occurred pursuant to a plan corporation b initially formed corporation a corporation b contributed certain assets to corporation a in exchange for stock in corporation a immediately after corporation b contributed the assets to corporation a corporation d a corporation unrelated to corporation a or corporation b merged into corporation a and corporation a changed its name to corporation x for simplicity we will refer to corporation x as corporation a the name prior to the name change detailed facts on date corporation b incorporated corporation a issuing one share of common_stock to corporation b corporation b agreed that until corporation b contributed assets to corporation a corporation a would remain a shell company which would not acquire any assets incur any liabilities engage in any business operations hire any individual or issue any stock on date corporation b and corporations e and f wholly-owned subsidiaries of p transferred certain assets to corporation a in exchange corporation a issued d shares of common_stock and f shares of preferred_stock to corporation b assumed corporation b indebtedness in the amount of dollar_figureh and executed a promissory note in the amount of dollar_figuree in favor of corporation b and corporations e and f corporation a paid off the assumed liability on date corporation a paid off the promissory note on date immediately after corporation b transferred the assets to corporation a corporation d merged into corporation a each previously issued corporation a share was converted into a share of corporation a and each corporation d share was automatically converted into one share of corporation a our understanding is that the merger constituted a reorganization within the meaning of sec_368 corporation d represented on its tax_return that the transaction constituted a reverse_acquisition within the meaning of sec_1 d after the merger corporation b held approximately b and the former shareholders of d held the remaining c of the stock of corporation a additionally corporation a held the assets that corporation d and corporation b transferred to it as well as the assets that corporations e and f sold to it corporation b viewed its transfer of property to corporation a in exchange for stock in corporation a as a sec_351 transaction corporation d viewed corporation b and corporation d as transferors in a sec_351 transaction in which each transferred property to corporation a in exchange for stock in corporation a you indicate the taxpayer will be asserting nontax business purposes for the transaction corporation a reported the payment of dollar_figureg as boot corporation b reported its share of the dollar_figureg payment i e dollar_figurei as boot corporations e and f reported their shares of the dollar_figureg payment as income from the sale of assets law and analysis sec_351 provides that no gain_or_loss is recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 provides in part that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money gain if any to such recipient shall be recognized but not in excess of the amount of money received plus the fair_market_value of such other_property received sec_368 provides that the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation sec_351 provides that in determining control for purposes of sec_351 the fact that any corporate transferor distributes part or all of the stock that it receives in the exchange to its shareholders shall not be taken into account revrul_68_349 1968_2_cb_143 held that the transfer of property by an individual to a newly formed corporation does not qualify under sec_351 where another corporation simultaneously transfers all its property to the new corporation for purposes of qualifying the individual's transfer under sec_351 the organization of the new corporation is considered under the circumstances to be merely a continuation of the transferor_corporation in revrul_68_349 individual a owned appreciated_property that y corporation desired to acquire for use in its business pursuant to a plan x was organized and y transferred all of its assets subject_to all of its liabilities to x in exchange for x voting_stock at the same time a transferred the appreciated_property y desired to acquire to x in exchange for x voting_stock y then distributed the x stock received to its shareholders in exchange for their y stock thereafter x continued the operation of the business formerly conducted by y the ruling indicated that the transfers of property by a and y were part of one plan in which immediately_after_the_exchange a and the y shareholders were in control within the meaning of sec_368 and sec_351 of x however it was apparent x was organized to enable a to transfer the appreciated assets without the recognition of gain the ruling concluded that x is considered under the circumstances to be merely a continuation of y immediately_after_the_exchange a was not in control within the meaning of sec_368 of the continuing entity and the transfer by a to the entity did not fall under sec_351 revrul_76_123 however distinguished revrul_68_349 revrul_76_123 1976_1_cb_94 held that the transaction in that ruling constituted a reorganization under sec_368 as well as a sec_351 transaction in revrul_76_123 a an individual owned all the stock of x a corporation incorporated in state o b an individual unrelated to a owned all the stock of y a corporation incorporated in state p a and b determined that the businesses operated by x and y could be improved if their interests in x and y were combined but the separate corporate existence of x and y were preserved a and b decided that the laws of state p were more favorable to the operation of the combined enterprise a and b transferred all their stock in x and y to z a newly-organized corporation incorporated in state p in exchange for percent and percent of the z stock as well as dollar_figurex cash respectively x then distributed to z all its assets in complete_liquidation and y remained a wholly owned subsidiary of z the ruling concluded that a’s transfer of its x stock to z and z’s liquidation of x were interdependent steps in an overall reorganization plan the transaction is treated for federal_income_tax purposes as a sec_368 reorganization in which z acquired all the assets of x solely in exchange for z voting_stock see revrul_67_274 c b followed by x’s distribution of the z stock to a in exchange for a's x stock the ruling further concluded that x’s liquidating_distribution to z and b’s transfer of the y stock to z was a sec_351 transaction in which immediately_after_the_exchange x and b were in control within the meaning of sec_368 of z x’s distribution of the z stock to a did not violate the control requirement of sec_368 see sec_351 revrul_76_123 distinguished revrul_68_349 revrul_76_123 concluded that under the facts of revrul_76_123 z was not employed solely for the purpose of enabling b's transfer of y stock without the recognition of gain additionally z was not merely a continuation of x z was organized to enable x to be reincorporated in state p further b’s transfer of his y stock to z effected the combination of the former business interests of a and b in the form of affiliated corporations we believe the instant case is similar to revrul_76_123 the facts presented to us indicate that as part of an overall plan corporation b and corporation d transferred property to corporation a in exchange for stock in corporation a and immediately_after_the_exchange corporation b and corporation d were in control within the meaning of sec_368 of corporation a the facts indicate the transactions among corporation b corporation d and corporation a constituted nontaxable i r c sec_368 and sec_351 transactions rather than a sale of assets by corporation b to corporation a the facts do not indicate that corporation a was employed solely for the purpose of enabling corporation b’s transfer of property without the recognition of gain nor do the facts indicate that corporation a was a mere continuation of corporation d we believe that immediately_after_the_exchange corporation b and corporation d retained the necessary control within the meaning of sec_368 and sec_351 of corporation a to qualify their transfers of property to corporation a in exchange for stock in corporation a as a sec_351 transaction this is the case even though corporation d merged into corporation a and corporation d distributed the a stock received in the exchange to the shareholders of corporation d in exchange for their stock in corporation d similar to revrul_76_123 where x’s distribution of the z stock to a in exchange for a’s x stock was not taken into account and immediately_after_the_exchange x and b were considered in control of z corporation d’s distribution of the a stock to the shareholders of corporation d in exchange for stock in corporation d should not be taken into account and immediately_after_the_exchange corporation b and corporation d should be considered in control of corporation a the instant case is also similar to revrul_68_357 1968_2_cb_144 involving reorganization transactions treated as part of a larger sec_351 transaction in revrul_68_357 a and b owned corporation m a also owned eighty percent sixty percent and fifty percent respectively of the outstanding_stock of corporations x y and z to consolidate five businesses a transferred to corporation m all of the assets subject_to the liabilities of his sole_proprietorship simultaneously pursuant to an agreement among the parties corporations x y and z transferred to corporation m all their assets subject_to liabilities in transactions that qualified as reorganizations under sec_368 after transferring their assets to corporation m in exchange for stock in corporation m corporations x y and z distributed the m stock received in the exchanges to their respective shareholders and dissolved immediately_after_the_transfer a owned sixty percent of the corporation m stock and x y and z owned twenty-five percent of the corporation m stock b owned the remaining fifteen percent of the corporation m stock the ruling concluded that the exchanges of property by the transferor corporations and by a solely_for_voting_stock of corporation m taken as a whole represented a sec_351 transaction immediately after the exchanges the transferors were in control of corporation m within the meaning of sec_368 pursuant to sec_351 the distributions by x y and z to their shareholders were not taken into account in determining control for sec_351 purposes overall in the instant case we believe the series of transactions among corporation b corporation d and corporation a constituted nontaxable i r c sec_368 and sec_351 transactions rather than a sale of assets by corporation b to corporation a we believe that immediately_after_the_exchange corporation b and corporation d retained the necessary control within the meaning of sec_368 of corporation a to qualify their transfers of property in exchange for corporation a stock as a sec_351 transaction this is the case even though corporation d merged into corporation a case development litigation hazards and other concerns our analysis assumes the taxpayer has valid nontax business purposes for the transaction given the minimal standard the service applies in determining whether a transaction meets the business_purpose requirement of sec_351 see eg rev_rul we believe the taxpayer will most likely be able to successfully assert that valid business purposes existed for the transaction lastly we note that the facts in the incoming indicate that the total amount corporation b received from corporation a the corporation a stock the promissory note and the assumption of indebtedness exceeded the value of the assets corporation b transferred to corporation a that is the incoming indicates that the total amount corporation b received from corporation a approximated dollar_figurej but the value of the assets corporation a transferred to corporation b approximated only dollar_figurek however in an e-mail to our office you clarified that it appears the fair_market_value of the corporation b assets actually approximated dollar_figurej rather than dollar_figurek consequently the total amount corporation b received from corporation a does not appear to have exceeded the value of the assets corporation b transferred to corporation a if you have any further questions please call assistant chief_counsel deborah a butler field service by arturo estrada acting branch chief corporate branch
